Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
The amendments and arguments filed Jan. 18, 2022 are acknowledged and have been fully considered.  Claims 1, 3-6, 8-13, 15, 16, 18-25, 31-33, 40, 41, 43, and 44 are now pending.  Claims 2, 7, 14, 17, 26-30, 34-39, and 42 are cancelled; claims 1, 3, 4, 12, 18-20, 22-25, 40, and 41 are amended; claims 9, 10, 32, and 43 are withdrawn.  Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 are now under consideration.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 under 35 U.S.C. 103(a) is maintained as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), all references of record.  
Ignatious 2001 discloses electrospun water soluble polymeric fibers for delivery of active agents (title; abstract; p. 4, lines 3-11; Fig. 3).  Ignatious 2001 teaches the water-soluble polymer fibers are capable of dissolving (e.g., in water) to release the active agents (p. 7, lines 22-23; p. 12, lines 1-2; claims 21, 23).  The fibers may be processed as a fibrous sheet or as a polymeric film (either of which reads on a non-woven web; see also Fig. 3) (p. 17, lines 3-5; Example 9).  Ignatious 2001 teaches that the fibers were collected on a rotating drum from which the nanofibers are peeled off, (Ex. 1) and further disclose that a plurality of fibers can be collected on a stationary screen (p. 17), and both of these collection methods read on a non-woven web comprising a plurality of inter-entangled filaments.  As evidenced by Smith, the fiber alignment of the fibrous mat formed by electrospinning nanofibers on a stationary surface and a rotating drum are not 
However, Ignatious Expert Reviews is directed to electrospinning of polymeric fibers (title; abstract).  Ignatious Expert Reviews teaches that the thickness (diameter) of electrospun fibers comprising 36-74% of the same drug (nabumetone) exemplified in Ignatious 2001 with the remainder being a hydroxyl polymer (also the same polymer exemplified with nabumetone by Ignatious 2001) was 2-4 µm (p. 578), which overlaps the claimed range.  Therefore, the skilled artisan would reasonably expect that the fibers of Ignatious comprising greater than 35% by weight drug would have a diameter that overlapped the claimed range.  One of skill in the art would have had a high expectation of success in using fibers having a diameter of 2-4 µm for the fibrous structures of Ignatious 2001 since Ignatious Expert Reviews teaches that fibers having diameters in this range were suitable for the very same uses as those of Ignatious 2001.  As such, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, the current record does not support a finding that the claimed diameter range is critical (e.g., see par. [0110] of the instant application).  
Regarding the limitation that the water-soluble filaments are void of particulate active agents and the limitation that the active agent(s) are uniformly distributed throughout the plurality of filaments, Ignatious 2001 teaches dissolving the drug in the electrospinning polymer solution, then electrospinning fibers from said solution dissolved to form a clear solution, which is then electrospun (Examples 1-8, 13-21; see especially Examples 1, 2, 6-8, 14-18).  Thus, Ignatious 2001 does not teach or require that the active agent is in particulate form.  Rather, the use of active agent dissolved in the polymer as a clear solution suggests that no particles are present at all and that the active agent is uniformly distributed throughout each of the filaments formed from said clear solution.  At least Examples 1, 2, 6-8, 14-18, where Ignatious 2001 teaches all solid material is dissolved to form a clear solution, inform the skilled artisan that the drug is uniformly integrated into the polymer fiber, not present as a particulate.  
Regarding the limitation "a plurality of water-soluble filaments spun from a die comprising two or more rows of extrusion nozzles such that the plurality of water-soluble filaments are discrete and separate from each other until collected to form the nonwoven web" in claims 1 and 40, this is a product-by-process type limitation since it recites filaments made by certain processes.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claims 1 and 40 are drawn to a nonwoven web wherein the filaments are made by certain processes, namely using two or more rows of extrusion nozzles.  The substance and structure of the claimed web is not affected by this limitation, which merely reflects one version of a process that product of the prior art, the claim is unpatentable.  No patentable difference has been demonstrated between the nonwoven webs of Ignatious 2001 and webs made using a die comprising two or more rows of extrusion nozzles, as instantly claimed.  A nonwoven web comprising filaments having the same structure as instantly claimed (e.g., identity and amounts of components, diameter, etc.) is clearly disclosed by Ignatious 2001 (as evidenced by Smith and in view of Ignatious Expert Reviews) as discussed above, thus the claims are rejected as unpatentable.  
Regarding claim 11, Ignatious 2001 teaches the hydroxyl polymer exhibits a weight average molecular weight of greater than 10,000 g/mol (p. 13).  
Regarding claims 12-13, Ignatious 2001 teaches the addition of plasticizers such as propylene glycol as a plasticizer to assist the melting characteristics (p. 14).  
Regarding claims 15, 19, 23, Ignatious 2001 teaches that the fibers can comprise surfactants, with non-ionic surfactants (e.g. Tween 80, Pluronic F68) specified (pgs. 15-16).  Because the surfactants aid dissolution by preventing agglomeration, these agents also read on a "dissolution aid".  
Regarding claim 18, Ignatious 2001 suggests using mixtures of polymers including a mixture of carboxymethyl cellulose and poly(ethylene oxide) (p. 11, lines 21-33; p. 14, lines 1-8).  
Regarding claims 24 and 25, because Ignatious 2001 teaches a low level of residual solvent (Ex. 10, less than 100 ppm) and water as a solvent (p. 14), the skilled artisan would reasonably expect the dry fibers to exhibit a water content of from 0% to about 15%.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995) and/or SOANE (US 2003/0013369; Pub. Jan. 16, 2003), all references of record.  
The teachings of Ignatious 2001, Smith, and Ignatious Expert Review are presented supra, and are incorporated herein.  Ignatious 2001 does not teach applicants' elected species of fabric care active.  However, the choice of active is well within the purview of the skilled artisan.  
For example, Sinclair is drawn to polymeric fiber/nonwoven products (title; abstract; col. 25, lines 39-48).  Sinclair teaches that the products can be used in a variety of applications, and teaches: 
"… Chemicals for controlled release can include biocides, fertilizers, attractants such as chemicals used to attract pests into traps, repellents, pharmaceuticals, detergents, dyes, fabric softeners.  Chemicals can be microencapsulated or combined directly with the claimed polymer compositions and released slowly upon degradation of the polymer compositions." (col. 34, lines 53-60; emphasis added)

Likewise, Soane is drawn to permanent treatments for textiles, including fiber webs and non-woven fabrics based on cellulose (title; abstract; [0010], [0093]).  Soane teaches the active agent can by any agent that is desirable for permanent or semi-permanent treatment of a textile or other web, and such actives include drugs and pharmaceuticals, fabric softeners, etc. ([0013], [0092]; claims 3, 13).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a fabric care active such as a fabric softener as an active agent in the webs of Ignatious 2001.  One would have been motivated to do so since it is known in the art that pharmaceuticals and fabric softeners can be applied to similar fibrous products (e.g., per Sinclair) and that pharmaceuticals/drugs and fabric softeners are both desirable for treatment of fibrous fabrics (e.g., per Soane).  Further, it is well within the skill of the ordinary artisan to select an active agent based on the intended use of the fibrous product.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, 40, 41, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995) and/or SOANE (US 2003/0013369; Pub. Jan. 16, 2003), and COLE (US 2005/0137115, Pub. Jun. 23, 2005), all references of record.  
The teachings of Ignatious 2001, Smith, and Ignatious Expert Review are presented supra, and are incorporated herein.  Although Ignatious 2001 suggests the use of enzymes, noting that similar prior art structures use enzymes and/or drugs in conjunction with nanofiber materials (p. 6, lines 11-16), Cole is cited in the interest of compact prosecution and customer service.  
Cole is directed to a fibrous matrix of detergents comprising surfactants (title; abstract).  Cole teaches ethylenic polymeric fibers comprising surfactants, water hardness adjusting agents (i.e., dissolution aids), foam inhibitors (i.e., suds suppressors), and enzymes for stain removal or fabric maintenance ([0021], [0044], [0047]), formed into a continuous web (claim 8).  The web provides a convenient and cost-effective method for delivering a pre-determined amount of synthetic detergents (col. 1, lines 27-40).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the fibers of Ignatious 2001 according to the teachings of Cole to provide a nonwoven web for delivering a pre-determined amount of synthetic detergents and/or other active agents (including enzymes).  The skilled artisan would have had a high expectation of success because Ignatious 2001 in combination with Sinclair and/or Soane teach polymeric fibers/webs for the delivery of active agents (including non-ionic surfactants and fabric care active agents) and Cole teaches the addition of enzymes to improve stain removal and for fabric maintenance.  Thus, if an artisan wanted to prepare an improved fabric care web, the artisan would be motivated to add enzymes to the surfactant containing fibers of Ignatious 2001.  Further, Cole suggests market forces (convenience and cost-effectiveness) would have prompted adaptation of the known product, and the ordinary artisan in the field of non-woven webs for delivery of actives .  

Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (Pub. online 2/2010), and CHHABRA (US 2005/008776, Pub. Jan. 13, 2005), all references of record.  
The teachings of Ignatious 2001, Smith, and Ignatious Expert Review are presented supra, and are incorporated herein.  Ignatious 2001 does not teach a coating composition on the external surface of the fibers.  
However, Chhabra discloses non-woven webs (e.g., made by spun-bonding) comprising coated fibers (title; abstract; [0018], [0038]).  Chhabra teaches that the functionality of fibers and nonwovens containing nanofibers can be improved by coating the fibers and it is desirable to coat the fibers to attain a desired functionality in the fiber web ([0005]).  
Regarding claim 21, Chhabra teaches coating the nanofibers with one or more active agents (abstract) and that the webs can be drug delivery bio-polymer webs, where the drug to be delivered is coated on nano- or microfibers ([0011], [0035], [0043], [0045]; claim 20).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the filaments of Ignatious 2001 by coating the filaments to improve the functionality of the fiber web, as taught by Chhabra.  The skilled artisan would have had 
Regarding claim 22, the selection of active agents is well within the purview of the skilled artisan.  Thus, the skilled artisan seeking to provide a combination of active agents (e.g., to broaden the applications and functionality of the web) would have been motivated to provide a second different compound in the coating composition as suggested by Chhabra.  The skilled artisan would have had a high expectation of success because Chhabra teaches the preferred coating substance is a surfactant, and that the coating may include drugs (abstract; [0011], [0035], [0043], [0045]; claim 20).  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), BROWN (US 2009/0258099; Filed Apr. 11, 20087), and/or BOWLIN (US 2002/0081732; Pub. Jun. 27, 2002).  
The teachings of Ignatious 2001, Smith, and Ignatious Expert Review are presented supra
Brown discloses a die comprising an array of nozzles for extruding multiple cellulose fibers to form a non-woven web on a porous conveyor or rotatable drum (title; abstract; [0002]).  Brown teaches that there are several methods currently used for extruding cellulose fibers, all of which use a plurality of nozzles ([0002]).  However, no one has been able to construct an apparatus to allow the extrusion of fibers having a diameter of less than about 15 µm, and to make such a process economically feasible, using high throughput/high production speed ([0003]).  Brown's multiple nozzle die addresses those issues and comprises two or more rows of extrusion nozzles ([0004]; Figs. 13-18).  
Likewise, Bowlin discloses electrospun materials (e.g., carboxymethyl cellulose) that may be formed into a non-woven matrix (title; abstract; [0115], [0180], [0223]).  Bowlin teaches the electrospinning process uses one or a plurality of nozzles, and that if a plurality of nozzles is used, different reservoirs can be attached to different nozzles and different nozzles can be programmed to deliver material simultaneously or in sequence ([0102]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use an extrusion die having two or more rows of extrusion nozzles to prepare the webs of Ignatious 2001.  One would have been motivated to do so since the extrusion die of Brown is able to produce fibers of less than about 15 µm, in an economically feasible, high throughput process with high production speed.  Additionally, one would recognize that the use of multiple nozzles would allow more individual control over the non-woven material made by the process (by .  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), BROWN (US 2009/0258099; Filed Apr. 11, 20087), and/or BOWLIN (US 2002/0081732; Pub. Jun. 27, 2002), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995) and/or SOANE (US 2003/0013369; Pub. Jan. 16, 2003).  
The teachings of Ignatious 2001, Smith, Ignatious Expert Review, Brown, and Bowlin are presented supra, and are incorporated herein.  Ignatious 2001 does not teach applicants' elected species of fabric care active.  However, the choice of active is well within the purview of the skilled artisan.  
For example, Sinclair is drawn to polymeric fiber/nonwoven products (title; abstract; col. 25, lines 39-48).  Sinclair teaches that the products can be used in a variety of applications, and teaches: 
"… Chemicals for controlled release can include biocides, fertilizers, attractants such as chemicals used to attract pests into traps, repellents, pharmaceuticals, detergents, dyes, microbes, foods, water, and fabric softeners.  Chemicals can be microencapsulated or combined directly with the claimed polymer compositions and released slowly upon degradation of the polymer compositions." (col. 34, lines 53-60; emphasis added)

Likewise, Soane is drawn to permanent treatments for textiles, including fiber webs and non-woven fabrics based on cellulose (title; abstract; [0010], [0093]).  Soane teaches 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a fabric care active such as a fabric softener as an active agent in the webs of Ignatious 2001.  One would have been motivated to do so since it is known in the art that pharmaceuticals and fabric softeners can be applied to similar fibrous products (e.g., per Sinclair) and that pharmaceuticals/drugs and fabric softeners are both desirable for treatment of fibrous fabrics (e.g., per Soane).  Further, it is well within the skill of the ordinary artisan to select an active agent based on the intended use of the fibrous product.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, 40, 41, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), BROWN (US 2009/0258099; Filed Apr. 11, 20087), and/or BOWLIN (US 2002/0081732; Pub. Jun. 27, 2002), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995) and/or SOANE (US 2003/0013369; Pub. Jan. 16, 2003), and COLE (US 2005/0137115, Pub. Jun. 23, 2005), all references of record.  
The teachings of Ignatious 2001, Smith, Ignatious Expert Review, Brown, Bowlin, Sinclair, and Soane are presented supra, and are incorporated herein.  Although 
Cole is directed to a fibrous matrix of detergents comprising surfactants (title; abstract).  Cole teaches ethylenic polymeric fibers comprising surfactants, water hardness adjusting agents (i.e., dissolution aids), foam inhibitors (i.e., suds suppressors), and enzymes for stain removal or fabric maintenance ([0021], [0044], [0047]), formed into a continuous web (claim 8).  The web provides a convenient and cost-effective method for delivering a pre-determined amount of synthetic detergents (col. 1, lines 27-40).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the fibers of Ignatious 2001 according to the teachings of Cole to provide a nonwoven web for delivering a pre-determined amount of synthetic detergents and/or other active agents (including enzymes).  The skilled artisan would have had a high expectation of success because Ignatious 2001 in combination with Sinclair and/or Soane teach polymeric fibers/webs for the delivery of active agents (including non-ionic surfactants and fabric care active agents) and Cole teaches the addition of enzymes to improve stain removal and for fabric maintenance.  Thus, if an artisan wanted to prepare an improved fabric care web, the artisan would be motivated to add enzymes to the surfactant containing fibers of Ignatious 2001.  Further, Cole suggests market forces (convenience and cost-effectiveness) would have prompted adaptation of the known product, and the ordinary artisan in the field of non-woven webs for delivery of actives could have predictably implemented the modification.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), optionally as evidenced by SMITH (Smith, L. A., et al. Nanofibrious Scaffolds and their Biological Effects; in Nano-technologies for the Life Sciences Vol. 9, (2006); pp. 188-215), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (Pub. online 2/2010), BROWN (US 2009/0258099; Filed Apr. 11, 20087), and/or BOWLIN (US 2002/0081732; Pub. Jun. 27, 2002), and CHHABRA (US 2005/008776, Pub. Jan. 13, 2005), all references of record.
The teachings of Ignatious 2001, Smith, Ignatious Expert Review, Brown, and Bowlin are presented supra, and are incorporated herein.  Ignatious 2001 does not teach a coating composition on the external surface of the fibers.  
However, Chhabra discloses non-woven webs (e.g., made by spun-bonding) comprising coated fibers (title; abstract; [0018], [0038]).  Chhabra teaches that the functionality of fibers and nonwovens containing nanofibers can be improved by coating the fibers and it is desirable to coat the fibers to attain a desired functionality in the fiber web ([0005]).  
Regarding claim 21, Chhabra teaches coating the fibers with one or more active agents (abstract) and that the webs can be drug delivery bio-polymer webs, where the drug to be delivered is coated on nano- or microfibers ([0011], [0035], [0043], [0045]; claim 20).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the filaments of Ignatious 2001 by coating the filaments to improve the functionality of the fiber web, as taught by Chhabra.  The skilled artisan would have had 
Regarding claim 22, the selection of active agents is well within the purview of the skilled artisan.  Thus, the skilled artisan seeking to provide a combination of active agents (e.g., to broaden the applications and functionality of the web) would have been motivated to provide a second different compound in the coating composition as suggested by Chhabra.  The skilled artisan would have had a high expectation of success because Chhabra teaches the preferred coating substance is a surfactant, and that the coating may include drugs (abstract; [0011], [0035], [0043], [0045]; claim 20).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the cited prior art does not teach a web of filaments spun from a die comprising two or more rows of extrusion nozzles (response, pgs. 8-12).  
The instant claims are product-by-process claims.  Applicants have presented no evidence that a non-woven web spun from "a die comprising two or more rows of extrusion nozzles" would be structurally distinct from the non-woven webs taught by Ignatious 2001.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was 
The same web could be made in other ways (e.g., such as electrospinning with a single nozzle where the extrusion splits (splays) into multiple fibers after leaving the nozzle—see Fig. 1 of Ignatious 2001), thus, the limitation "spun from a die comprising two or more rows of extrusion nozzles such that the plurality of water-soluble filaments are discrete and separate from each other until collected to form the nonwoven web" does not add patentable weight to the claim.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.  No patentable difference has been demonstrated between the nonwoven webs of Ignatious 2001 and webs made using a die comprising two or more rows of extrusion nozzles, as instantly claimed.  
Furthermore, even if a structural difference in the product had been demonstrated, Brown and Bowlin render obvious the new claim limitation in any case.  

Summary/Conclusion
Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 are rejected; claims 2, 7, 14, 17, 26-30, 34-39, and 42 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658